Citation Nr: 0603460	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an initial compensable rating for kidney 
stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to August 1956 and from June 1966 to June 1979.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This case was before the Board in 
November 2003 when it was remanded for additional 
development. 

The issue of entitlement to an initial compensable rating for 
kidney stones is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Degenerative disc disease (DDD) of the veteran's cervical 
spine was not present in service or until many years 
thereafter, and no current DDD of the veteran's cervical 
spine is etiologically related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  DDD of the cervical spine was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the back during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  DDD of the cervical spine is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. §§ 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to the claim for service 
connection decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication; instead, the claimant has the right 
to timely content-complying notice and proper subsequent VA 
process.  Here, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letter in May 2005 and Supplemental Statement of 
the Case (SSOC) issued in October 2005 (including, at p. 3 of 
the SSOC, to submit any evidence in his possession pertaining 
to the claim).  He was given ample time to respond.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the veteran has been obtained.  He has been afforded 
multiple VA examinations.  The Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield, 
supra.

Service Connection for DDD of the Cervical Spine

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In the case at hand, the veteran served on active duty from 
August 1952 to August 1956 and from June 1966 to June 1979.  
Service medical records, including a September 1978 
retirement examination report, are negative for findings of 
chronic neck disability, including DDD of the cervical spine.  
Specifically, the veteran was seen in April 1965 for acute 
paracervical muscle spasms.  Physical therapy was prescribed.  
An April 1965 physical therapy record notes that the veteran 
underwent heat and massage therapy to the cervical and 
trapezius areas.  He was symptomatic after five treatments.  
In April 1977, the veteran had complaints of neck stiffness 
after a car accident.  He denied hitting his head.  
Examination revealed that deep tendon reflexes were within 
normal limits and range of motion of the neck was full 
without difficulty.  It was noted that the examination was 
normal.  The veteran was seen in May 1978 with complaints of 
neck pain with radiation to the left upper extremity.  
Examination revealed no localized tenderness in the spine or 
left shoulder.  Deep tendon reflexes were intact and normal; 
no sensory deficits were noted.  The impression was radicular 
pain, left upper extremity.  July 1978 X-rays of the cervical 
spine were within normal limits.  On a September 1978 
retirement examination report, the veteran complained of back 
pain since 1972 with radiation to his upper extremities.  
Clinical evaluation of the spine was normal; examination 
revealed full range of motion in the back.  Neurological 
examination was clinically normal.

A November 1979 VA examination report notes the veteran's 
complaints of lower back pain with radiation to the lower 
extremities, but no complaints of neck pain.  Examination of 
the neck revealed a supple neck, and normal flexion, 
extension and side bending movements without restriction.  No 
gross neurological deficits were noted.  

Private treatment records dated in 1997 note that the veteran 
was undergoing physical therapy for low back pain.  In a 
November 1997 statement, Dr. M. Kornberg noted that the 
veteran had shown him medical records related to his in-
service car accident.  Dr. Kornberg opined that the veteran's 
current cervical spine symptoms were not unlike those he had 
during service.

A May 1998 VA examination report notes the veteran's 
complaints of intermittent neck pain since the mid-1960s.  He 
denied any specific injury to his neck at that time.  
Thereafter, he was involved in a car accident in the 1970s 
and began experiencing tingling and numbness in his left arm.  
These symptoms resolved, and currently he had only 
intermittent left arm sensations.  Examination of the neck 
revealed no obvious deformities.  The paraspinous muscles 
were symmetrical and there was no tenderness to palpation.  
Range of motion was associated with crepitation.  Hoffman's 
test and actual compression test were negative.  The veteran 
had no clonus and no weakness in the upper extremities.  Deep 
tendon reflexes were 1/4 for the biceps bilaterally.  X-rays 
of the cervical spine revealed moderate to severe 
degenerative changes C5-6 and diffuse neuropathy.  The 
impression included degenerative discs at C5-6.

By rating decision dated in June 1998, the RO granted service 
connection for DDD of the lumbar spine with 
spondylolisthesis.

VA outpatient treatment records dated from 2000 to 2004 note 
that the veteran was seen for various complaints, including 
neck pain.  In September 2001, facet compression tests to 
cervical spine while sitting were positive.  

A June 2003 VA examination report notes the veteran's 
complaints of cervical spine problems since a car accident in 
service.  The veteran also reported that he was in another 
accident in 1993, following service.  Specifically, the 
veteran complained of cracking and associated sharp pain in 
his neck.  He also reported occasional numbness in his left 
hand.  Upon examination, range of motion of the cervical 
spine was normal in all movements except lateral rotation, 
which was much less than normal at 15 degrees bilaterally.  
Neurologic examination revealed no deficits.  Motor strength 
was 5/5 for all major groups of the upper extremities.  X-
rays revealed collapse at C5-C6 disc space with osteophyte 
formation.  There was also multi-level spondylosis throughout 
the cervical spine and multi-level foraminal narrowing.  
After reviewing the veteran's claims file, the examiner 
opined that the veteran :

Has degenerative changes throughout his 
cervical spine.  It is my opinion that 
the [veteran's] main problem is his lower 
back and these two individual conditions 
are not associated with each other.  They 
have different time courses and different 
clinical features.  However, in a 
pathophysiologic sense these are 
manifestations of the same problem I 
believe which is that this [veteran] is 
prone to spine arthritis.  However these 
are simply degenerative changes that 
occur with age and are simply not unusual 
for a [person] about to turn 70.  In 
summary I believe that his lumbar 
degenerative disc and the multi-level 
degeneration of his neck are 
manifestations of the similar disease 
process throughout his body that being 
degenerative arthritis of the spine, 
however, clinically these conditions do 
not seem to be related. 

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for DDD of the cervical 
spine.

The Board finds that the complaints of neck stiffness and 
pain with radiation to the upper extremities noted during 
service were transitory in nature and resolved without 
residuals prior to veteran's separation because no evidence 
of a chronic neck disability was found on retirement 
examination in 1978.  Service medical records, including a 
1978 separation examination report, are negative for any 
finding or diagnosis of DDD of the cervical spine.  
Furthermore, no complaints or findings related to DDD of the 
cervical spine were noted on VA examination in November 1979.

The veteran is currently diagnosed with DDD of the cervical 
spine with osteophyte formation, multi-level spondylosis and 
multi-level foraminal narrowing; however, the first medical 
evidence of a chronic neck disability, as noted above, is 
nearly 20 years after the veteran's discharge.

As has been noted above, in a November 1997 opinion, Dr. 
Kornberg opined that the veteran's current cervical spine 
symptoms were not unlike those he had during service.  
Specifically, Dr. Kronberg noted that the veteran was 
involved in a car accident during service, and complained of 
cervical symptoms thereafter.  However, the Board notes that 
this opinion does not include any specific medical reasoning 
or citation to clinical or diagnostic evidence in support of 
such conclusion.  In particular, while Dr. Kornberg indicated 
that he reviewed some of the veteran's service medical 
records, there is no indication that he had access to the 
veteran's claims file, and he did not cite to the veteran's 
retirement examination report or to post-service medical 
history, to include a 1979 VA examination report that is 
negative for complaints of neck disability.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993).  Furthermore, the Board also 
notes that the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  See Chisem v. Brown, 8 Vet. App. 374 (1995).  

The Board accords less probative value to the opinion of Dr 
Kornberg as compared to the contrary evidence in the form of 
the report of the 2003 VA examination.  The opinion provided 
by the June 2003 VA examiner was based upon a specific review 
of the veteran's claims file, and the VA examiner cited to 
specific history and clinical findings particular to the 
veteran.  The VA examiner noted the veteran's history of a 
car accident in service, but also noted that the veteran was 
involved in another car accident following service.  The 
examiner opined that the veteran's current DDD of the neck 
was not related to his service-connected lumbar spine 
disability.  Furthermore, the VA examiner essentially 
attributed the current findings of DDD of the cervical spine 
to the aging process.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a layperson is competent to offer 
evidence as to facts within his or her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a layperson is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for DDD of the cervical spine.


ORDER

Service connection for DDD of the cervical spine is denied.


REMAND

With regard to the issue of entitlement to an initial 
compensable rating for kidney stones, the Board notes that 
since the issuance of the last SSOC for this issue in 
December 2000, additional pertinent evidence has been 
associated with the veteran's claims file.  Specifically, 
additional VA and private treatment records dated from 1995 
to 2004 were received by the RO and associated with the 
claims file in 2004.

Unfortunately, no SSOC considering this additional evidence 
has been issued.  (The Board recognizes that an SSOC was 
issued in October 2005; however, the issue of entitlement to 
an initial compensable rating for kidney stones was not 
considered at that time.)  Furthermore, the veteran has not 
waived initial AOJ consideration of this evidence.  Because 
the additional evidence is pertinent to the issue remaining 
on appeal, it must be reviewed by the RO, and an SSOC 
furnished if the appeal remains denied.  38 C.F.R. §§ 
19.31(b)(1); Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003). 

Moreover, the Board notes that the veteran's most recent VA 
examination was conducted in 1998.  On remand, an up-to-date 
examination should be obtained.

The Board regrets any further delay in this matter.  However, 
in light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC for the following actions:

1.  With respect to the claim for an 
initial compensable rating for kidney 
stones, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Thereafter, Then, the RO should 
schedule the veteran for an examination 
to assess the severity of his service-
connected kidney stones, to include their 
effects.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file.  All 
indicated diagnostic and laboratory 
studies should be performed.  

The examiner should provide a diagnosis 
regarding the veteran's kidneys and state 
the impairment and symptomatology that 
can be attributed to that disorder.  
Based upon the examination and a  review 
of the record, the examiner should 
express an opinion regarding the 
frequency of renal function impairment, 
and/or the frequency with which the 
veteran has kidney stone formations, and 
the treatment used in the control of 
those formations (i.e., diet therapy, 
drug  therapy, or invasive or non-
invasive procedures).  Findings should be 
reported that correlate with the criteria 
contained in 38 C.F.R. §  4.115b, 
Diagnostic Codes 7508 and 7509.  The 
physician should offer a complete 
rationale for any opinions expressed.

4.  Thereafter, the RO should 
readjudicate the issue on appeal, 
specifically including initial 
consideration of the additional evidence 
received since the December 2000 SSOC.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


